PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dalmas et al.
Application No. 16/908,871
Filed: June 23, 2020
Attorney Docket No. 165611.00012CIP 
For: VARIABLE VOLUME CHAMBER DEVICE
:
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed January 12, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination). See 37 CFR 1.313(c)(2). 

Petitioner is advised that the issue fee paid on July 20, 2021 in the above-identified application, cannot be refunded. If, however, the above-identified application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance. 1

The application is being referred to Technology Center AU 3747 for further processing of the request for continued examination and for consideration of the application data sheet and request to inventor’s name under the provision of 37 CFR 1.48(f) previously filed September 22, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3700.


/April M. Wise/
Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.